DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not definite whether the claimed surface roughness (131 ± 8.54 mm) has the correct unit of measure.  That is, how can the claimed surface roughness exceed the thickness of the patch?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10, 16-18, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2011/0238094) in view of Shandas et al. (9,820,842), and further in view of Goodrich et al. (9,062,141).  Thomas et al. disclose the invention substantially as claimed. Thomas et al. disclose, at least in figures 1-2B and paragraphs [0034]-[0036] and [0054]-[0058]; a method of applying a patch to human tissue, comprising: providing a patch (110) of material, where the patch of material is configured to deploy between a first position (e.g., as shown in fig. 1C) and a second position (e.g., as shown in fig. 1A); and applying the patch of material to the human tissue (e.g., 225a, 225b) with a surface being in contact with the human tissue when the patch of material is in the second position, wherein the method further comprises positioning the patch of material into a proximal end of a bore of a surgical instrument (e.g., a cannula, as described in para. [0055]) when the patch of material is in the first position, wherein the method further comprises removing the patch of material from the bore at a distal end of the surgical instrument when the patch of material is in the second position, wherein the method further comprises self-deploying the patch of material from the first position to the second position following removing the patch of material from the surgical instrument and before applying the patch of material to the human tissue, wherein the first position is defined when the patch of material is coiled in a cylindrical shape and the second position is defined when the patch of material is in a planar shape.
Thomas et al. also disclose a patch (110) of material configured to be applied to human tissue, wherein the patch is adapted to be applied to human tissue in the second position.

However, Thomas et al. do not explicitly disclose that the patch of material is configured to self-deploy from a first position to a second position in response to temperature, wherein the method further comprises self-deploying the patch of material from the first position to the second position following removing the patch of material from the surgical instrument and before applying the patch of material to the human tissue, and wherein self-deploying the patch of material occurs in response to a body temperature in a range of 27-40° C.  Shandas et al. teach, at least in figures 8A and 8B and col. 19, line 53 to col. 20, line 12 and col. 20, lines 27-37; a patch of material (e.g., 
Also, Thomas et al. teach forming an implant material that includes: mixing a solution of poly(L-lactide), poly(E-caprolactone), and a solvent (to form an aqueous solution, according to para. [0040]); curing the solution; and forming the cured solution into a film, wherein the material comprises approximately 70-90 weight percent of poly(L-lactide) (e.g., 80 mol % to about 95 mol %, according to para. [0041] and approximately 10-30 weight percent of poly(E-caprolactone) (e.g., 15 mol% to about 19 mol%, according to para. [0041]). However, Thomas et al. do not explicitly disclose forming the implant material into a patch, wherein the cured solution is formed into a film. Shandas et al. also teach, in col. 10, line 42-55 and col. 14, lines 1-22; the formation of patches or films (i.e., coatings according to col. 14, lines 1-16) using synthetic degradable polymer materials (including polylactides and poly(E-caprolactone). It would have been obvious to one having ordinary skill in the art before 
Thomas et al. also disclose an implant material configured to be applied to human tissue comprising poly(L-lactide) and poly(E-caprolactone) (according to para. [0034]-[0036], wherein the material is configured to be applied (capable of being applied) to the human tissue in utero  (according to para. [0058]), wherein the bodily activation temperature of the material is approximately 36-38° C, wherein the film comprises approximately 70-90 weight percent of poly(L-lactide) and approximately 10-30 weight percent of poly(E-caprolactone) (according to para. [0041]). 
Thomas et al. further disclose an assembly for repairing an opening in human tissue, comprising: an insertion instrument (e.g., a cannula, as described in para. [0055]) configured for use in a medical procedure; and a film (e.g., 110, 210, or 310) configured to deploy between a first position (as shown in fig. 1C) and a second position (as shown in fig. 1A). Thomas et al. also disclose an implant material, wherein the material responds to a temperature of human tissue in a range of 27-40° C, wherein the temperature is approximately 36-38° C, wherein the film comprises poly(L-lactide) and poly(E- caprolactone) (according to para. [0034]-[0036]), and wherein the assembly further comprises a second film (e.g., 320a or 320b, according to fig. 3B and para. [0059] and [0060]) configured to deploy between the first position and the second position in response to the bodily activation temperature. 

However, Thomas et al. in view of Shandas et al. do not explicitly disclose that the patch defines a uniform surface without phase separations.  Goodrich et al. teach, in col. 18, lines 34-58; a shape memory polymer that is “homogenous” (i.e., having a uniform surface), wherein homogeneity may be improved by “selection of the components of the monomer solution to reduce phase separation in the liquid or solid state.”  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Goodrich et al., to form the material of the patch of Thomas et al. in view of Shandas, so that it defines a uniform surface, and so that it has components selected for the elimination of phase separations.  Such a modification would produce a material without voids that could compromise mechanical performance.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2011/0238094) in view of Shandas et al. (9,820,842) and Goodrich et al. (9,062,141), and further in view of Pathak et al. (7,919,112).  Thomas et al. in view of Shandas et al. and Goodrich et al. disclose the invention substantially as claimed, but do not explicitly disclose that the solvent is chloroform.  Pathak et al. teach, in col. 41, lines 19-42, that chloroform may be used as a solvent in the mixing of a polymeric solution. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply chloroform as a solvent in the solution of Thomas et al. in view of Shandas et al. and Goodrich et al.  Such a modification would prevent denaturing of proteins in tissue where the patch is applied.
Claims 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2011/0238094) in view of Shandas et al. (9,820,842) and Goodrich et al. (9,062,141), and further in view of Tang et al. (4,920,203).  Thomas et al. in view of Shandas et al. and Goodrich et al. disclose the invention substantially as claimed, .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2011/0238094) in view of Shandas et al. (9,820,842) and Goodrich et al. (9,062,141), and further in view of Lendlein et al. (2004/0015187).  Thomas et al. in view of Shandas et al. and Goodrich et al. disclose the invention substantially as claimed, wherein the method includes forming a patch of material in a planar shape and coiling the patch of material into a cylindrical shape in a first direction.  However, Thomas et al. in view of Shandas et al. and Goodrich et al. do not explicitly disclose increasing a temperature of the patch of material to a first temperature when in the cylindrical shape in the first direction; coiling the patch of material into the cylindrical trans) when in a first shape; decreasing the temperature of the material to a second temperature (e.g., increasing a temperature of the patch of material to a first temperature when in the cylindrical shape in the first direction; coiling the patch of material into the cylindrical shape in a second direction; decreasing the temperature of the material (e.g., below Ttrans) .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2011/0238094) in view of Shandas et al. (9,820,842) and Goodrich et al. (9,062,141), and further in view of Wang et al. (2016/0184365).  Thomas et al. in view of Shandas et al. and Goodrich et al. disclose the invention substantially as claimed, wherein Thomas et al. disclose bioactive agents (according to para. [0052] and [0053]) that may be included in a patch.  However, Thomas et al. in view of Shandas and Goodrich et al. do not explicitly disclose applying the patch of material to human tissue occurs in utero, wherein applying the patch of material includes applying the patch to a fetus with spina bifida. Wang et al. teach, at least in para. [0130], application of patch to human tissue in utero for the treatment of spina bifida.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the patch as claimed.  Such a modification would allow a therapeutically effective amount of bioactive agents (from a patch) to be applied to human tissue or a fetus.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2011/0238094) in view of Shandas et al. (9,820,842) and Goodrich et al. (9,062,141), and further in view of Millbocker (7,044,982).  Thomas et al. in view of Shandas et al. and Goodrich et al. disclose the invention substantially as claimed, but do not explicitly disclose the insertion instrument defines a trocar configured to receive the film in the first position.  Millbocker teaches, at least in col. 5, lines 18-24; an insertion instrument defining a trocar configured to receive the mesh rolled into a cylinder.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion instrument of .

Allowable Subject Matter
Claims 6, 29, and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-26, 28, and 31 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JULIAN W WOO/Primary Examiner, Art Unit 3771